            Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 1 of 35




                            UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS


HANESBRANDS INC. and HBI BRANDED                       Case No.
APPAREL ENTERPRISES, LLC,
                                                       COMPLAINT FOR: (1) TRADEMARK
                      Plaintiffs,                      INFRINGEMENT, (2) UNFAIR
                                                       COMPETITION & FALSE
       v.                                              ASSOCIATION, (3) TRADEMARK
                                                       DILUTION, (4) BREACH OF
KEDS, LLC and SR HOLDINGS, LLC,                        CONTRACT, (5) BREACH OF THE
                                                       IMPLIED COVENANT OF GOOD
                      Defendants.                      FAITH AND FAIR DEALING, AND (6)
                                                       UNFAIR AND DECEPTIVE TRADE
                                                       PRACTICES IN VIOLATION OF
                                                       MASSACHUSETTS GENERAL LAWS
                                                       CHAPTER 93A

                                                       DEMAND FOR JURY TRIAL

       Plaintiffs Hanesbrands Inc. and HBI Branded Apparel Enterprises, LLC (collectively,

“Hanes”) for their Complaint against Defendants Keds, LLC and SR Holdings, LLC

(collectively, “Defendants” or “Keds”) allege as follows:

I.     INTRODUCTION

       A.      The Champion Brand

       1.      For approximately 100 years, the Champion brand has been synonymous with

high-quality uniforms and apparel for amateur and professional athletes, as well as popular styles

of sportswear and leisurewear for kids and adults. Initially focused on functional sweaters,

uniforms, and other apparel for collegiate athletic departments before the Second World War,

Champion apparel—including t-shirts, sweatshirts, jackets, shorts, pants, and undergarments—

has since been worn by millions of everyday people, celebrities, and professional and amateur

athletes, and the Champion brand has become one of the most recognized sportswear brands in

history.
            Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 2 of 35



       2.     For example, following the Second World War, Champion Products, Inc.

(“Champion”) helped outfit thousands of soldiers who attended college under the GI Bill,

including with t-shirts similar to those worn by soldiers during the war that they then helped

popularize upon their return home:




       3.     Between the 1940s and 1960s, Champion’s collegiate apparel grew from a few

styles of t-shirts, sweatshirts, jackets and accessories to many variations of each available for

men, women, and children. With Champion’s help, for example, sweatshirts crossed over from

athletics to become stylish campus fashion:




                                               2
            Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 3 of 35



       4.     Between the late 1970s and early 1990s, Champion-branded apparel and athletic

wear became Champion’s best-selling items and must-have status-symbols, especially

Champion’s patented Reverse Weave sweatshirts, which paired the iconic Champion brand with

quality workmanship and popular color options:




       5.     In 1990, Champion became the exclusive supplier of uniforms for every NBA

team, and in 1992 provided the uniforms for the legendary USA “Dream Team” at the Summer

Olympics:


                                             3
            Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 4 of 35




       6.      Also in the late 1980s and early 1990s, the Champion brand exploded into popular

culture, as music artists and licensed, replica athletic apparel helped propel Champion beyond

athletic wear and into everyday life for millions of people around the world:




       7.      Through these and myriad other examples, the Champion brand, aided by its

distinctive CHAMPION trademarks—including the “Script Logo” and “C Logo” depicted

below—has become one of the most iconic brands in history:




                                                4
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 5 of 35




             Champion Script Logo                                 Champion C Logo




       8.      In addition to the Script Logo and C Logo trademarks, each of which is the

subject of multiple federal, incontestable registrations, Champion registered the wordmark

CHAMPION and obtained common law trademark rights in CHAMPION, including by

establishing secondary meaning in that wordmark as an exclusive indicator of Champion-

branded apparel.     Champion and its successors-in-interest have used the CHAMPION

trademarks in commerce continuously since the 1930s, and Hanes, which acquired the Champion

brand in 2006, actively uses those marks today to market, promote, and sell Champion-branded

apparel and accessories around the world. See, e.g., www.champion.com.

       B.      Champion’s Expansion into Footwear and Shared Branding with
               Keds

       9.      In or around 1987, Champion sought to expand into athletic footwear, a natural

expansion given its long history of making and selling top-quality athletic apparel. Because

Keds owned certain rights to the “CHAMPION” trademark for footwear, however, Champion

agreed to share the Champion brand with Keds for footwear only and in limited territories, i.e., in

the United States, Canada, and Puerto Rico. That arrangement is set forth in a 1987 License

Agreement (the “License Agreement”) executed by Hanes’ and Keds’ (together, the “Parties”)

predecessors-in-interest. As amended, that License Agreement remains in effect today.

       10.     For over 30 years, therefore, the Parties and their predecessors-in-interest have

divided between them the commercial use of the CHAMPION trademark in connection with the

manufacture, marketing, and sale of shoes and other footwear in the United States, Canada, and

Puerto Rico. Generally, Keds may use the CHAMPION trademark in connection with “casual



                                                5
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 6 of 35



street and play time shoes” sold in those territories, while Hanes may use the CHAMPION

trademark for athletic shoes in those territories. Hanes retains all rights to the CHAMPION

trademark for apparel and other non-footwear categories.

       11.     The License Agreement, however, did not similarly allocate rights to use the

CHAMPION trademark in territories outside the United States, Canada, and Puerto Rico.

Rather, within certain limitations (including that Keds would never use the iconic Champion

Script Logo or use the CHAMPION mark in connection with athletic shoes), each party was

permitted to seek trademark protections—CHAMPION for Hanes and KEDS CHAMPION for

Keds—in foreign territories as it saw fit.

       12.     In the intervening years, through official registrations and through substantial

investment and widespread marketing, promotion, and distribution of its CHAMPION-branded

shoes and apparel, Hanes’ CHAMPION trademark has increasingly become widely recognized

as the exclusive indicator of origin for CHAMPION-branded merchandise, including shoes, in

jurisdictions around the world. For its part, Keds has obtained official registrations for the

“KEDS CHAMPION” trademark in a handful of foreign jurisdictions (the “Limited

Jurisdictions”),1 initially limiting its use of the CHAMPION designation as a style name on

packaging sold under the KEDS trademark.

       13.     Notwithstanding Hanes’ clear priority in most international jurisdictions,

however, over time Keds’ use of the CHAMPION trademark expanded in connection with the

marketing and sale of shoes in territories where it does not have a registered KEDS CHAMPION

trademark and/or where Hanes has superior rights to the CHAMPION mark.


1
  On information and belief, the Limited Jurisdictions are: Benelux, Brazil, France, Germany,
Italy, Japan, Mexico, Spain, and the United Kingdom.



                                               6
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 7 of 35



       14.     The issue of Keds’ unauthorized foreign use of the CHAMPION trademark arose

in business discussions and contract negotiations between the Parties in or around 2017. In

short, Hanes was willing to grant Keds certain international rights to the CHAMPION trademark

in exchange for a renegotiated License Agreement that would provide Hanes with, inter alia,

additional rights and controls in connection with its CHAMPION-branded footwear.

       15.     Although the Parties discussed this new arrangement in 2017 and Hanes proposed

to renegotiate the License Agreement then and there, those renegotiations did not take place at

the time. Instead, in exchange for Hanes’ temporary agreement not to contest Keds’ ongoing

“historic uses” of the CHAMPION trademark, Keds agreed in Section 7 of a Tenth Amendment

to the License Agreement to engage in renegotiations of the License Agreement itself—the very

thing Hanes had proposed. And Keds further agreed that this temporary “moratorium” on Hanes

contesting Keds’ historic uses of the CHAMPION trademark would continue for five years from

the effective date of that Tenth Amendment (i.e., November 1, 2022) “or until renegotiation of

the License Agreement, whichever occurs first.” Moreover, in that Section 7, Hanes preserved

its position that Keds’ historic uses of the CHAMPION trademark were improper and reserved

the right to contest, without any conditions, any uses of the CHAMPION trademark that were in

addition to such historic uses.

       16.     Since the Parties executed the Tenth Amendment in January 2018, however, Keds

has failed to engage in the promised renegotiations of the License Agreement. Indeed, Keds has

flatly refused to renegotiate, all the while continuing its improper “historic uses” of the

CHAMPION trademark around the world and engaging in additional, unauthorized uses of that

mark. On information and belief, Keds has refused to renegotiate the License Agreement for the

express purpose of improperly attempting to preserve the perceived “moratorium” on Hanes’




                                              7
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 8 of 35



ability to contest Keds’ foreign, historic uses of the CHAMPION trademark for as long as

possible.

       17.    Keds cannot shelter behind that would-be “moratorium” any longer. As alleged

herein, Keds’ willful disregard of its known contractual obligations—actions which are intended

to secure for Keds unwarranted benefits at Hanes’ expense—constitute a material breach of

Section 7 of the Tenth Amendment, a breach of the implied covenant of good faith and fair

dealing, and unfair and deceptive trade practices under Massachusetts General Laws Chapter

93A, Section 11.

       18.    Keds’ breaches of contract and violations of law vitiate the Parties’ agreement

contained in Section 7 of the Tenth Amendment that Keds has thus far enjoyed but failed to

uphold. Accordingly, as a result of Keds’ actions alleged herein, the temporary “moratorium” on

Hanes’ ability to contest Keds’ “historic uses” of the CHAMPION trademark is no longer of any

force and effect, and Hanes is relieved from further compliance with that moratorium.

       19.    Through this Complaint, and as further alleged herein, Hanes therefore asserts its

rights under the Federal Lanham Act in connection with Keds’ improper and unauthorized uses

of the CHAMPION trademark in jurisdictions around the world, challenging both Keds’

“historic uses” (previously deferred pursuant to Section 7 of the Tenth Amendment) and Keds’

additional unauthorized uses of the CHAMPION trademark beyond any such “historic uses,” in

excess of what Keds might be authorized to engage in under a duly registered “KEDS

CHAMPION” mark in the Limited Jurisdictions. In addition, as also alleged herein, Hanes

asserts causes of action for breach of contract, breach of the implied covenant of good faith and

fair dealing, and unfair and deceptive trade practices under Massachusetts General Laws Chapter




                                               8
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 9 of 35



93A, Section 11. Hanes seeks, among other things, injunctive relief and damages to remedy

Defendants’ unlawful conduct.

II.      THE PARTIES

         20.    Plaintiff Hanesbrands Inc. is a Maryland corporation with its principal place of

business located at 1000 East Hanes Mill Road, Winston Salem, North Carolina, 27105. In

1989, the Sara Lee Corporation (“Sara Lee”) acquired Champion Products, Inc., a signatory to

the 1987 License Agreement. In 2006, Sara Lee restructured its holdings, including by spinning-

off certain apparel-related assets—including Champion—into Hanesbrands Inc. Since 2006,

therefore, Hanes has owned the iconic Champion brand, together with the right to use the

CHAMPION trademark on apparel, shoes, and accessories in the United States and around the

world.

         21.    Plaintiff HBI Branded Apparel Enterprises, LLC (“HBI Branded Apparel”) is a

Delaware Limited Liability Company with its principal place of business located at 1000 East

Hanes Mill Road, Winston Salem, North Carolina, 27105.          A wholly-owned subsidiary of

Hanesbrands Inc., HBI Branded Apparel is the owner of numerous CHAMPION trademarks by

way of assignment from Sara Lee, including the CHAMPION trademarks asserted in this action.

For example, HBI Branded Apparel is the owner of U.S. Trademark Registration Nos. 2319994

and 5096680 for the wordmark CHAMPION in Class 25 (the “Registered CHAMPION

Wordmarks”).      Bearing registration dates of February 22, 2000 and December 6, 2016,

respectively, the Registered CHAMPION Wordmarks are currently active. Registration No.

2319994 is incontestable. Exhibit A attached hereto contains true and correct copies of the

Certificates of Registration for the Registered CHAMPION Wordmarks.

         22.    Hanes is informed and believes, and on that basis alleges, that Defendants are




                                                9
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 10 of 35



Limited Liability Companies within the Wolverine World Wide, Inc. corporate family, having

their principal places of business at 500 Totten Pond Road, Waltham, Massachusetts, 02451.

       23.     Hanes is further informed and believes, and on that basis alleges, that Defendants

manufacture, market, and sell shoes within this judicial district and around the world under the

“Keds” brand.     See, e.g., www.keds.com.          Most pertinent to this dispute, Defendants

manufacture, market, and sell in international territories certain shoes as part of a “Champion

Collection” or, simply, using the name “The Champion.”

III.   JURISDICTION AND VENUE

       24.     This is a Complaint for (i) Trademark Infringement, Unfair Competition and False

Association, and Trademark Dilution arising under Sections 32 and 43 of the Lanham Act,

15 U.S.C. §§1114(1) and 1125(a) and (c), et seq., (ii) breach of contract and breach of the

implied covenant of good faith and fair dealing under the laws of the State of Massachusetts, and

(iii) Unfair and Deceptive Trade Practices arising under the Massachusetts General Laws

Chapter 93A, Section 11.

       25.     This Court has subject matter jurisdiction over Hanes’ Lanham Act claims

pursuant to 15 U.S.C. §1121, 28 U.S.C. §§1331, and 1338(a), and supplemental jurisdiction over

Hanes’ claims under Massachusetts law pursuant to 28 U.S.C. §1367.

       26.     Moreover, this Court also has subject matter jurisdiction over this action pursuant

to 28 U.S.C. §1332(a) because there is complete diversity of citizenship as defined by 28 U.S.C.

§1332(c). For purposes of Section 1332, Plaintiffs are citizens of Maryland and North Carolina,

see Paragraph 20, supra, as Hanesbrands Inc. is the sole member of HBI Branded Apparel. And

for purposes of Section 1332, on information and belief, Defendants Keds, LLC and SR

Holdings, LLC, through their members, are citizens of Massachusetts.             The amount in




                                               10
                Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 11 of 35



controversy, exclusive of interest and costs, exceeds the sum of $75,000.

          27.     Venue is proper in this district pursuant to 28 U.S.C. §§1391(b) and (c), including

because both Defendants reside in Massachusetts.

          28.     This Court has personal jurisdiction over Defendants because Defendants have

sufficient contacts with the State of Massachusetts.         In addition to conducting significant

business within the State of Massachusetts, including negotiating, signing, and performing the

contracts at issue in this dispute, as well as directing and conducting the business activities that

form the basis of this Complaint, on information and belief Defendants’ principal places of

business are located in the State of Massachusetts and, therefore, Defendants are at home in

Massachusetts for jurisdictional purposes. See, e.g., Daimler AG v. Bauman, 571 U.S. 117

(2014).

IV.       FACTUAL BACKGROUND

          A.      The 1987 License Agreement

          29.     As noted, the Parties are signatories to a License Agreement dated as of February

4, 1987. After an initial term of between February 4, 1987 and December 31, 1996, the License

Agreement has automatically renewed for an indefinite number of five-year renewal terms, each

commencing on January 1st of the appropriate year and continuing unless and until the

Agreement is terminated according to its terms. The current five-year renewal term began on

January 1, 2017, and the License Agreement remains in effect today.

          30.     As set forth in the License Agreement, Keds holds certain domestic2 rights to the

CHAMPION trademark for footwear, i.e., “rubber boots and shoes and rubber soles,” but is only


2
 For simplicity, we use the term “domestic” to refer to the United States, Canada, and Puerto
Rico, and the terms “foreign” or “international” to refer to the rest of the world.



                                                  11
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 12 of 35



permitted to use that mark in connection with the more narrow category of “casual street and

play time shoes.” And under that agreement, Hanes has the right to use the CHAMPION

trademark for certain athletic shoes both domestically and in any other country where “Keds may

have acquired rights” in the CHAMPION trademark.

       31.     Hanes’ right to use the CHAMPION trademark for athletic shoes thus

complements its extensive, long-standing rights—summarized above and existing separate and

apart from its License Agreement with Keds—to use the CHAMPION trademark in connection

with, inter alia, sportswear, leisurewear, and other apparel. Since 2006, Hanes, like Champion

and Sara Lee before it, has continuously and thoroughly exercised those rights and has used the

CHAMPION trademark in all its forms in commerce in connection with these and many other

products, including paired with the iconic slogan: “It takes a little more to make a Champion.”

       32.     For footwear, with some amendments, the Parties have operated in their defined

areas of use under the License Agreement—casual shoes to Keds and athletic shoes to Hanes—

within the United States, Canada, and Puerto Rico since 1987. They continue to do so today.

       33.     The License Agreement, however, did not similarly allocate rights to use the

CHAMPION trademark in international territories.        Rather, the Agreement only addressed

foreign uses of the CHAMPION trademark in limited ways:

               a.     First, as noted above, the License Agreement grants Hanes the right to use

the CHAMPION trademark for athletic shoes in any country “where Keds may have acquired

rights” in the CHAMPION mark for shoes;

               b.     Second, the License Agreement does not “preclude [Hanes] from using the

trademark CHAMPION” for athletic shoes “in any country where Keds does not have rights in

the mark and where [Hanes] may have acquired or will acquire superior rights in” that




                                               12
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 13 of 35



trademark; and

               c.     Third, the License Agreement also does not “preclude [Hanes] from

acquiring rights” in the CHAMPION trademark for athletic shoes “in those territories where

Keds has not acquired trademark rights in CHAMPION for” such shoes.

       34.     Notably, although Hanes has a perpetual license from Keds to use the

CHAMPION trademark for athletic shoes in all territories where Keds may have acquired rights

to that trademark for shoes and the License Agreement expressly acknowledges that Hanes may

continue to acquire and exploit its own rights to the CHAMPION trademark in any jurisdiction,

Keds does not hold a reciprocal license from Hanes. As a result, Keds has expanded its use of

the CHAMPION trademark in foreign jurisdictions at its peril.

       B.      The Parties’ Co-Existence Arrangement under the License Agreement

       35.     Beginning in 1987, the Parties utilized the CHAMPION trademark in connection

with their respective categories of footwear. Although styled as a “License Agreement,” the

Parties’ 1987 agreement thus reflects a co-existence arrangement, with each Party exploiting its

own version of CHAMPION branding on its own segment of shoes—CHAMPION for Hanes on

athletic shoes and KEDS CHAMPION for Keds on casual shoes.

       36.     The Parties have entered into numerous amendments to the License Agreement.

Among other things, those amendments expanded the scope of footwear products in connection

with which Hanes may use the CHAMPION trademark, approved Hanes sub-licensees and the

terms to be included in various sublicenses, and modified royalty amounts, royalty minimums,

and payments due to Keds in connection with sub-licensees’ sales.

       37.     Over time, however, the terms of the License Agreement and the sublicenses

authorized by that Agreement failed to make commercial sense for Hanes given the Parties’ co-




                                              13
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 14 of 35



existence arrangement. For example, notwithstanding that Keds and Hanes had operated in their

own spheres of use and with their own version of CHAMPION branding, Keds retained approval

rights over the appearance and design of Hanes’ CHAMPION-branded athletic shoes and over

Hanes’ sublicense agreements through which retailers, for example, acquired the right to sell

those athletic shoes. In fact, on at least one occasion, Keds exercised its approval rights to

prevent Hanes from launching a shoe that otherwise fell within Hanes’ sphere of use—not, on

information and belief, because it would infringe on Keds’ contractual right to use the

CHAMPION brand on its casual shoes, but to prevent Hanes from competing with another

company within the Wolverine World Wide, Inc. corporate family. Moreover, despite the

independent strength of Hanes’ Champion-branded athletic wear and the parties’ separate

spheres of use, Keds continued to make asymmetrical royalty demands, i.e., demands that did not

reflect the Parties’ market positions with respect to the CHAMPION trademark.

       38.     In or around 2017, Hanes proposed changes to the Parties’ relationship that would

enable both sides to operate more independently of the other with respect to the CHAMPION

brand. Specifically, Hanes proposed to either purchase Keds’ CHAMPION trademark outright

or to renegotiate the License Agreement to better reflect the parties’ co-existence arrangement,

with Hanes obtaining, inter alia, additional rights and controls in connection with its

CHAMPION-branded footwear.

       39.     In exchange, among other business terms, Hanes was prepared to document

similar co-existence rights regarding the Parties’ use of the CHAMPION trademark in foreign

territories—an issue that had never been formalized and that Hanes had monitored with growing

alarm as Keds’ foreign use of the trademark expanded in territories where Keds had no rights, or

inferior rights, to that mark as compared to Hanes. Keds acknowledged its ongoing efforts to




                                              14
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 15 of 35



better organize its trademark use around the world and expressed a desire for such international

co-existence rights as part of a new agreement.

       C.      The Tenth Amendment to the License Agreement

       40.     The Parties’ discussions on these subjects continued throughout late 2017 in

conjunction with negotiations for a new Hanes sublicense to a third party. Those discussions

culminated in the Tenth Amendment to the License Agreement, executed in January 2018 and

effective as of November 1, 2017.

       41.     As noted, throughout the discussions surrounding the Tenth Amendment, Hanes

sought to renegotiate the License Agreement and both Parties sought to clarify the parties’ rights

and relationship outside of the United States, Canada, and Puerto Rico. Although Keds did not

agree to immediately engage in that renegotiation, the Parties agreed to include the following

language in what became Section 7 of the Tenth Amendment:

       Keds asserts that through many years of use without objection, it has acquired
       equitable rights to continue its historic uses of the CHAMPION word mark
       outside of the Territory. [3] HBI disagrees with such assertion, and does not agree
       that Keds has any rights in the CHAMPION word mark outside of the Territory
       beyond any rights Keds may have in those jurisdictions where Keds has registered
       trademark rights to “KEDS CHAMPION”. In consideration of the execution of
       this Tenth Amendment by Keds, HBI hereby waives and releases Keds from all
       causes of action it may have stemming from or arising out of Keds’s historic uses
       of the CHAMPION trademark outside of the Territory (and Keds’s continued uses
       during the time period described below), such uses consisting primarily of use on
       shoeboxes, shoe tongue labels, and other venues (e.g., websites) as a product or
       collection name, and HBI agrees that HBI will not contest the continuance of such
       historic uses for sixty (60) months after the Tenth Amendment Effective Date, or
       until renegotiation of the License Agreement, whichever occurs first. Such
       agreement by HBI to not contest the continuance of Keds’s historic uses does not
       extend to any uses by Keds of the CHAMPION word mark which are in addition
       to such historic uses. Except as set forth above, this Section 7 is without prejudice
       to HBI’s and Keds's rights and remedies, all of which are expressly reserved.

3
 The term “Territory” is specifically defined in the Tenth Amendment as the United States,
Canada, and Puerto Rico.



                                                  15
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 16 of 35



       D.      Keds’ Improper and Unauthorized Use of the CHAMPION
               Trademark

       42.     In the two-and-a-half years since the Parties executed the Tenth Amendment,

Keds has exploited Hanes’ temporary and conditional agreement, set forth in the foregoing

language of Section 7, to refrain from contesting Keds’ improper international use of the

CHAMPION trademark.

       43.     By way of example only, as late as 2017, Keds marketed its Champion line of

shoes in Taiwan with (among others) the following promotional imagery:




       44.     Since 2018, however, i.e., after the Tenth Amendment, Keds has deliberately

expanded its use of the CHAMPION trademark in connection with the marketing and sale of its

shoes in foreign territories, including through more prominent use of the CHAMPION mark

itself. For example, since 2018 Keds has marketed its Champion line of shoes in Taiwan with

(among others) the following promotional imagery:


                                             16
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 17 of 35




       45.     Notably, on information and belief, Keds has no registered trademark rights to

“KEDS CHAMPION” or to any other use of the CHAMPION trademark in Taiwan.

       46.     Similarly, Keds has marketed and promoted its shoes using the CHAMPION

trademark without authorization in other jurisdictions as well, including in Austria and Korea, as

depicted in the additional examples below:




                                               17
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 18 of 35




       47.     As these examples indicate, and as Keds itself acknowledged during the Parties’

discussions prior to the Tenth Amendment, for years Keds has used—and continues to use—the

CHAMPION trademark in foreign territories where it has no trademark rights or has inferior

trademark rights to those held by Hanes. Keds has done so in both “historic uses,” as described

in Section 7 of the Tenth Amendment, and in additional uses above and beyond what the Parties

contemplated in that Section 7 that Keds might exploit.


                                               18
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 19 of 35



       48.     At the same time, through official registrations and through substantial investment

and widespread promotion and distribution of its CHAMPION-branded shoes and apparel,

Hanes’ use of its CHAMPION trademarks has grown throughout the world, such that those

marks are recognized as the exclusive indicator of origin for Hanes’ CHAMPION-branded

merchandise. For example, for decades Hanes (and Champion and Sara Lee before it) has used

the CHAMPION trademark to identify its products (including shoes) and to distinguish its

products from those made and sold by others, including by prominently displaying the mark on

its products and packaging, on in-store displays, on print and digital advertising, and through

retail, wholesale, and distribution networks throughout the world—all of which Hanes has done

in jurisdictions where Keds has expanded its unauthorized use of the CHAMPION trademark.

       E.      Keds’ Improper Refusal to Engage in Renegotiations of the License
               Agreement

       49.     While exploiting Hanes’ temporary and conditional agreement to refrain from

contesting Keds’ “historic uses” of the CHAMPION trademark, Keds has refused to engage in a

renegotiation of the License Agreement as promised in Section 7 of the Tenth Amendment.

       50.     Moreover, notwithstanding the Parties’ explicit agreement that any moratorium on

Hanes’ ability to contest Keds’ “historic uses” of the CHAMPION trademark would continue

only for five years “after the Tenth Amendment Effective Date, or until renegotiation of the

License Agreement, whichever occurs first” (emphasis added), Keds has conditioned any

renegotiation on Hanes’ agreement that such negotiations would not terminate that moratorium,

which Keds so values. Unwilling to forego the benefits of the bargain it made in 2017, Hanes

has not agreed to those conditions.

       51.     Indeed, in refusing to renegotiate the License Agreement without new conditions

never previously bargained-for or agreed-upon, Keds has wrongfully deprived Hanes of the full



                                               19
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 20 of 35



benefits it secured in Section 7 of the Tenth Amendment, i.e., the negotiations promised in that

Section on which Hanes’ temporary agreement not to contest Keds’ “historic uses” of the

CHAMPION trademark was expressly contingent.

       52.     By knowingly and intentionally failing to uphold its part of the Parties’ bargain

set forth in Section 7 of the Tenth Amendment, Keds has acted in willful disregard of its known

contractual arrangements and obligations to Hanes in order to secure benefits for itself at Hanes’

expense.

       53.     For example, as early as April 2018, mere months after executing the Tenth

Amendment, Hanes again attempted to engage Keds regarding an outright purchase of Keds’

limited rights to the CHAMPION trademark. Although it did not dispute the underlying analysis

Hanes presented, Keds did not substantively engage in discussions regarding the Parties’

relationship in general or the License Agreement in particular. Furthermore, Keds delayed and

avoided any such substantive discussions until Hanes again raised the issue and requested an in-

person meeting, which occurred in May 2019.

       54.     At that meeting, Keds explained to Hanes that its interest in the CHAMPION

trademark was not solely driven by a would-be purchase price, but was inextricably tied to the

ongoing royalties Keds stood to gain from the perpetual License Agreement with Hanes. Willing

to be flexible, Hanes wrote to Keds the day after that in-person meeting in May 2019 and again

attempted to engage Keds in a discussion of a modified co-existence agreement that would afford

Hanes more financial and operational flexibility in growing its domestic footwear business while

preserving a revenue stream for Keds and permitting the expansion of Keds’ trademark rights in

foreign territories—precisely the discussions the Parties had in 2017 and precisely the

discussions in which Keds agreed to engage in Section 7 of the Tenth Amendment. Again,




                                               20
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 21 of 35



however, despite repeated prompts from Hanes, months passed without a response from Keds, let

alone a substantive response. And when Keds finally responded in or around September 2019, it

merely conveyed its lack of interest in pursuing the issue further.

       55.     As recently as March 2020, Hanes again tried to engage Keds in the negotiations

required under Section 7 of the Tenth Amendment. Specifically, in connection with discussions

regarding another Hanes sublicense (which would become the Twelfth Amendment, an Eleventh

Amendment having been executed in 2018), and given the difficulty it had encountered in

bringing Keds to the negotiating table to discuss the License Agreement, Hanes sought to include

in the Twelfth Amendment language that would have required those negotiations to occur

between March and December 2020, with the understanding that, if the Parties were

unsuccessful, then Hanes’ temporary agreement not to contest Keds’ international use of the

CHAMPION trademark would be of no further force and effect.              Again, Keds refused,

demanding the wholesale removal of Hanes’ proposed language from the draft Twelfth

Amendment.

       56.     In doing so, Keds’ representatives made explicitly clear to Hanes that Keds will

not renegotiate the License Agreement as promised and, moreover, that its refusal to do so is

intended to preserve for as long as possible the perceived “moratorium” on Hanes’ ability to

contest Keds’ foreign use of the CHAMPION trademark.

       57.     Neither the Tenth Amendment nor the law, however, permits Keds to act with

such willful disregard of its known contractual obligations, let alone to secure for Keds

unwarranted benefits at Hanes’ expense.        By its wrongful conduct, Keds has, inter alia,

materially breached the Tenth Amendment and violated Massachusetts law, including by

repudiating Section 7 of the Tenth Amendment and its obligations thereunder, thereby vitiating




                                                21
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 22 of 35



and waiving any protections it might have had under Section 7 of that Amendment and relieving

Hanes of further performance under Section 7 of that Amendment. Accordingly, as a result of

Keds’ actions alleged herein, Hanes’ temporary agreement not to contest Keds’ “historic uses” of

the CHAMPION trademark is no longer of any force and effect.

         58.     Based on the foregoing allegations and as further outlined below, and because

Hanes has been and continues to be damaged by Defendants’ conduct, Hanes asserts the

following causes of action against Defendants:

                               FIRST CAUSE OF ACTION
                    Trademark Infringement (15 U.S.C. § 1114 and 1125(a))

         59.     Hanes re-alleges and incorporates paragraphs 1-58 set forth above as if set forth in

full herein.

         60.     Defendants have and continue to use the Registered CHAMPION Wordmarks, or

colorable imitations thereof, in excess of any authorized use of “KEDS CHAMPION” in the

Limited Jurisdictions, in commerce on or in connection with sales, offers for sale, distribution,

and advertising of shoes in numerous foreign jurisdictions.

         61.     Defendants’ use of the Registered CHAMPION Wordmarks in excess of any

authorized use of “KEDS CHAMPION” in the Limited Jurisdictions is without Hanes’ consent

or approval, and that use is misleading and likely to cause confusion, mistake, or deception and

constitutes trademark infringement in violation of Section 32 of the Lanham Act, 15 U.S.C.

§1114.

         62.     Above and beyond Hanes’ protectable interests in the Registered CHAMPION

Wordmarks, the CHAMPION trademark is distinctive and, by virtue of the substantial

investment and widespread promotion, distribution, and sales of CHAMPION-branded footwear,

apparel, and accessories for approximately 100 years, has acquired distinctiveness and is widely



                                                 22
             Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 23 of 35



recognized around the world as an exclusive indicator of origin for CHAMPION-branded

merchandise.

       63.       Defendants have and continue to use the CHAMPION trademark, or a colorable

imitation thereof, in excess of any authorized use of “KEDS CHAMPION” in the Limited

Jurisdictions, in commerce in connection with their own promotion, distribution, and sales of

shoes in numerous foreign jurisdictions.

       64.       Defendants’ use of the CHAMPION trademark in excess of any authorized use of

“KEDS CHAMPION” in the Limited Jurisdictions is without Hanes’ consent or approval, and

that use is misleading and likely to cause confusion, mistake, or deception and constitutes

trademark infringement in violation of Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A).

       65.       Defendants’ selection and continued use of the CHAMPION trademark in excess

of any authorized use of “KEDS CHAMPION” in the Limited Jurisdictions was made with full

knowledge of the prior and extensive use by Hanes of the CHAMPION trademark and of

Defendants’ lack of and/or inferior rights in the CHAMPION trademark, and was done with a

conscious intent to confuse the consuming public.

       66.       Defendants’ acts alleged herein are willful and deliberate and have harmed, and

continue to harm, Hanes in an amount to be determined at trial and such damage will increase

unless Defendants are enjoined from their wrongful actions.

       67.       Defendants’ infringing use of the CHAMPION trademark in excess of any

authorized use of “KEDS CHAMPION” in the Limited Jurisdictions is causing immediate and

irreparable injury to Hanes and to its goodwill and reputation and will continue to damage Hanes

and confuse the public unless enjoined by this Court. Hanes has no alternative remedy at law to

an injunction.




                                                23
              Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 24 of 35



        68.     Defendants’ acts alleged herein have a significant effect on United States

commerce. For example, both Hanes and Defendants are organized and have their principal

places of business within the United States and are parties to contracts, governed by

Massachusetts law, that relate to the CHAMPION trademark and are performed, in large part, in

the United States. In addition, to preserve the purported right to engage in the acts alleged

herein, Defendants have refused to engage in contractually-mandated negotiations with Hanes,

negotiations which would affect the Parties’ commercial activity within the United States,

thereby interfering with Hanes’ ability to conduct business within the United States.

Furthermore, on information and belief, revenue derived by Defendants from the acts alleged

herein returns to the United States through United States banking institutions to Defendants and

their corporate affiliates in the United States.

        69.     Moreover, on information and belief, the acts alleged herein, including

Defendants’ international marketing and promotion of their CHAMPION-branded shoes, are

taken and/or directed from the United States, including from Defendants’ Massachusetts

locations.    And, also on information and belief, Defendants design and manufacture their

CHAMPION-branded shoes in the United States, including product intended and destined for

sale in the foreign jurisdictions complained of herein.

        70.     Defendants’ acts alleged herein present a cognizable injury to Hanes under the

Lanham Act, including in the United States.             For example, irrespective of the location of

Defendants’ marketing and promotion of their CHAMPION-branded shoes, much of which

occurs on the Internet (including social media), the consuming public has been and will continue

to be confused as to the origin of CHAMPION-branded footwear. Moreover, as Hanes also

markets and promotes its authentic CHAMPION-branded footwear in the jurisdictions




                                                   24
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 25 of 35



complained of herein, consumer confusion, harm to Hanes’ goodwill, resulting loss of sales and

revenue, decrease in value of the CHAMPION trademarks, and other harms incurred by Hanes

affect Hanes in the United States.

        71.      This Court, and the United States, has a strong interest in addressing Defendants’

extraterritorial violations of the Lanham Act complained of herein. For example, all Parties are

United States entities, no related foreign litigation is underway, the judgment of this Court can

and will be enforced in the United States, the United States has a strong interest in enforcing the

rights of its citizens under its laws, and United States commerce is significantly and foreseeably

affected by Defendants’ conduct alleged herein.

                                SECOND CAUSE OF ACTION
               Unfair Competition and False Association (15 U.S.C. § 1125(a)(1)(A))

        72.      Hanes re-alleges and incorporates paragraphs 1-71 set forth above as if set forth in

full herein.

        73.      Defendants’ acts alleged herein, including without limitation Defendants’

unauthorized use of the CHAMPION trademark in connection with their promotion, distribution,

and sales of shoes in excess of any authorized use of “KEDS CHAMPION” in the Limited

Jurisdictions, constitute unfair competition and false association in violation of 15 U.S.C.

§ 1125(a)(1)(A).

        74.      Consumers are likely to be misled and deceived into believing, based on

Defendants’ representations and conduct in connection with their promotion, distribution, and

sales of CHAMPION-branded shoes, that Defendants’ shoes are associated with, sponsored, or

approved by Hanes when no such association, sponsorship, or approval exists.

        75.      Defendants’ selection and continued use of the CHAMPION trademark in excess

of any authorized use of “KEDS CHAMPION” in the Limited Jurisdictions was made with full



                                                 25
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 26 of 35



knowledge of the prior and extensive use by Hanes of the CHAMPION trademark and of

Defendants’ lack of and/or inferior rights in the CHAMPION trademark, and was done with a

conscious intent to mislead and deceive the consuming public.

        76.      Defendants’ acts alleged herein were willful and deliberate and have harmed

Hanes in an amount to be determined at trial and such damage will increase unless Defendants

are enjoined from their wrongful actions.

        77.      Defendants’ infringing use of the CHAMPION trademark is causing immediate

and irreparable injury to Hanes and to its goodwill and reputation and will continue to damage

Hanes and confuse the public unless enjoined by this Court. Hanes has no alternative remedy at

law to an injunction.

                                 THIRD CAUSE OF ACTION
                            Trademark Dilution (15 U.S.C. § 1125(c))

        78.      Hanes re-alleges and incorporates paragraphs 1-77 set forth above as if set forth in

full herein.

        79.      The CHAMPION trademark has acquired distinctiveness and is widely

recognized around the world as a well-known, famous, and exclusive indicator of origin for

CHAMPION-branded merchandise. Moreover, the CHAMPION trademark acquired such fame

and distinctiveness prior to Defendants’ acts alleged herein, including without limitation

Defendants’ unauthorized use of the CHAMPION trademark in connection with their promotion,

distribution, and sales of shoes in excess of any authorized use of “KEDS CHAMPION” in the

Limited Jurisdictions.

        80.      Defendants’ acts alleged herein, including without limitation Defendants’

unauthorized use of the CHAMPION trademark in connection with their promotion, distribution,

and sales of shoes in excess of any authorized use of “KEDS CHAMPION” in the Limited



                                                 26
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 27 of 35



Jurisdictions, are likely to cause dilution by blurring in violation of 15 U.S.C. § 1125(c),

including by creating a likelihood of association with the CHAMPION trademark on account of

similarity with that mark. Such acts are therefore likely to erode and impair the distinctiveness

of the CHAMPION trademark and the consuming public’s exclusive association of that mark

with Hanes.

        81.      Defendants’ acts alleged herein were willful and deliberate and have harmed

Hanes in an amount to be determined at trial and such damage will increase unless Defendants

are enjoined from their wrongful actions.

                                FOURTH CAUSE OF ACTION
                           Actual and Anticipatory Breach of Contract

        82.      Hanes re-alleges and incorporates paragraphs 1-81 set forth above as if set forth in

full herein.

        83.      Hanes and Defendants are parties to the License Agreement and the Tenth

Amendment, each a valid and enforceable contract.

        84.      Hanes has fully performed under the License Agreement and the Tenth

Amendment.

        85.      Defendants have breached their obligations under the Tenth Amendment,

particularly by refusing and failing to engage in renegotiations to-date regarding the License

Agreement as required by Section 7 of that amendment.

        86.      In addition, Defendants have further breached the Tenth Amendment by

repudiating Section 7 of that amendment and their obligations thereunder, particularly by

definitively and unequivocally manifesting their intent not to renegotiate the License Agreement

prior to the expiration of the Tenth Amendment in November 2022.

        87.      As a direct and proximate result of Defendants’ breaches, Hanes has been



                                                 27
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 28 of 35



damaged in an amount to be determined at trial and/or is entitled to specific performance, in

equity, of Section 7 of the Tenth Amendment.

                                FIFTH CAUSE OF ACTION
                  Breach of Implied Covenant of Good Faith and Fair Dealing

        88.      Hanes re-alleges and incorporates paragraphs 1-87 set forth above as if set forth in

full herein.

        89.      As parties to the License Agreement and the Tenth Amendment, Defendants are

bound by the covenant of good faith and fair dealing.

        90.      Including as set forth above, Defendants have breached the covenant of good faith

and fair dealing by acting, for their own gain, to deprive Hanes of the rights and benefits of the

Tenth Amendment and to unfairly leverage the terms of that Amendment to secure an undue

economic advantage for themselves.

        91.      As a direct and proximate result of Defendants’ breaches, Hanes has been

damaged in an amount to be determined at trial.

                                SIXTH CAUSE OF ACTION
                             Unfair and Deceptive Trade Practices
                      Massachusetts General Laws Chapter 93A, Section 11

        92.      Hanes re-alleges and incorporates paragraphs 1-91 set forth above as if set forth in

full herein.

        93.      At all relevant times, Hanes and Defendants were engaged in the conduct of trade

or commerce, including through their contractual, business relationship as described above.

        94.      Defendants have been engaged in inequitable market conduct that constitutes an

unfair method of competition and/or an unfair or deceptive act or practice within the meaning of

Massachusetts General Laws Chapter 93A, § 2.

        95.      Defendants’ unfair method of competition and/or unfair and deceptive acts



                                                 28
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 29 of 35



(the “Unfair and Deceptive Acts”) occurred primarily and substantially within the

Commonwealth of Massachusetts, including without limitation because Defendants’ principal

places of business are located in Massachusetts and Defendants committed the Unfair and

Deceptive Acts in Massachusetts.

         96.     As a result of Defendants’ purposeful, willful, and knowing Unfair and Deceptive

Acts, Hanes has been injured, has suffered loss and damages, and will continue to suffer injury,

loss and damages in an amount to be proven at trial.

         97.     Because of Defendants’ purposeful, willful, and knowing Unfair and Deceptive

Acts, including without limitation their disregard of known contractual obligations intended to

secure themselves unwarranted benefits at Hanes’ expense, Hanes has suffered financial harm

and is entitled to treble and exemplary damages as well as to reasonable attorneys’ fees and

costs.

                                     PRAYER FOR RELIEF

         WHEREFORE, Hanes prays for judgment against Defendants as follows:

         1.      That preliminary and permanent injunctive relief issue restraining Defendants,

their officers, agents, servants, employees, representatives, successors and assigns, attorneys, and

all those in active concert or participation with them from:

                  a)    directly or indirectly infringing on the CHAMPION trademark in the

marketing, promotion, distribution, and/or sale of any apparel or footwear in excess of any

authorized use of “KEDS CHAMPION” in the Limited Jurisdictions; and

                  b)    otherwise engaging in acts of unfair competition and unfair trade practices

in connection with the CHAMPION trademark.

         2.      That Defendants shall cease the use of the CHAMPION trademark on all apparel




                                                 29
              Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 30 of 35



or footwear in excess of any authorized use of “KEDS CHAMPION” in the Limited

Jurisdictions;

       3.        That Hanes be awarded compensatory damages in an amount according to proof

and/or specific performance by Defendants.

       4.        That Hanes be awarded its actual damages and Defendants’ profits as calculated

pursuant to 15 U.S.C. §1117(a);

       5.        That Hanes be awarded its reasonable attorneys’ fees pursuant to 15 U.S.C.

§1117(a),

       6.        That Hanes be awarded its costs in bringing this action,

       7.        That Hanes be awarded treble damages and reasonable attorneys’ fees and costs

pursuant to Massachusetts General Laws, Chapter 93A, §11;

       8.        That Hanes be awarded prejudgment and post-judgment interest to the fullest

extent allowable by law; and

       9.        That Hanes be awarded all such other and further relief as the Court deems just

and proper.

DATED: July 17, 2020                           By: /s/ Bryan H. Parr
                                                   Bryan H. Parr (BBO No. 670689)
                                                   PAUL HASTINGS LLP
                                                   2050 M Street NW
                                                   Washington, D.C. 20036
                                                   Telephone:        (202) 551-1700
                                                   Facsimile:        (202) 551-1705
                                                   bryanparr@paulhastings.com

                                                    Jeffrey F. Webb (BBO No. 674478)
                                                    PAUL HASTINGS LLP
                                                    515 South Flower Street, 25th Floor
                                                    Los Angeles, CA, 90071
                                                    Telephone:       (213) 683-6000
                                                    Facsimile:       (213) 627-0705
                                                    jeffwebb@paulhastings.com




                                                 30
            Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 31 of 35



                                                   Attorneys for Plaintiffs Hanesbrands Inc. and
                                                   HBI Branded Apparel Enterprises, LLC

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Federal Rule of Civil Procedure 38(b) and the Local Rules of this Court,

Hanes demands a trial by jury of all issues so triable.


DATED: July 17, 2020                          By: /s/ Bryan H. Parr
                                                  Bryan H. Parr (BBO No. 670689)
                                                  PAUL HASTINGS LLP
                                                  2050 M Street NW
                                                  Washington, D.C. 20036
                                                  Telephone:        (202) 551-1700
                                                  Facsimile:        (202) 551-1705
                                                  bryanparr@paulhastings.com

                                                   Jeffrey F. Webb (BBO No. 674478)
                                                   PAUL HASTINGS LLP
                                                   515 South Flower Street, 25th Floor
                                                   Los Angeles, CA, 90071
                                                   Telephone:       (213) 683-6000
                                                   Facsimile:       (213) 627-0705
                                                   jeffwebb@paulhastings.com

                                                   Attorneys for Plaintiffs Hanesbrands Inc. and
                                                   HBI Branded Apparel Enterprises, LLC




                                                 31
Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 32 of 35




            Exhibit A
Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 33 of 35
Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 34 of 35
               Case 1:20-cv-11354 Document 1 Filed 07/17/20 Page 35 of 35




Reg. No. 5,096,680         HBI Branded Apparel Enterprises, LLC (DELAWARE LIMITED LIABILITY COMPANY)
                           1000 East Hanes Mill Road
Registered Dec. 06, 2016   Winston-Salem, NC 27105

                           CLASS 25: Athletic uniforms; Brassieres; Caps; Gloves; Hats; Jackets; Jerseys; Leggings;
Int. Cl.: 25               Pants; Scarves; Shirts; Shorts; Socks; Sweatpants; Sweatshirts; T-shirts; Tank tops; Thermal
                           underwear; Tights; Underwear; Vests
Trademark
                           FIRST USE 12-31-1952; IN COMMERCE 12-31-1952
Principal Register
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 4230988, 2319994

                           SER. NO. 86-737,815, FILED 08-26-2015
                           AMY ALFIERI MARCY, EXAMINING ATTORNEY
